Citation Nr: 1439262	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  08-19 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating for recurrent abscesses, face, axillary, groin, and left intergluteal, currently evaluated as 30 percent disabling.  

2.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Air Force from June 1974 to March 1988, and active service in the U.S. Army from January 1991 to March 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in pertinent part, denied a disability rating in excess of 30 percent for abscesses, recurrent, face, axillary, groin and left intergluteal region.  

During the current appeal, and specifically in June 2014, the Veteran also testified at a Travel Board hearing at the RO.  A transcript of the testimony has been associated with the Veteran's Virtual VA claims folder.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is currently service-connected for multiple abscesses of the face, axilla, body and groin - lesions which first began to manifest during his military service.  In this case, the Veteran's service connected skin disorder was initially evaluated as 10 percent disabling pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7819.  See September 1991 rating decision.  In the August 1999 rating decision, the RO increased the disability rating for the service-connected skin disorder to 30 percent pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7800-7819.  Effective August 30, 2002, Diagnostic Code 7819 provides that benign skin neoplasms are rated as disfigurement of the head, face, or neck (DC 7800), scars (DCs 7801, 7802, 7803, or 7804), or rated on impairment of function (DC 7805).  

In a November 2006 statement, the Veteran reported that his skin disorder had worsened, and requested a higher rating for this disability.  The rating criteria for evaluating scars were amended during the course of this appeal, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (September 23, 2008) (presently codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2013)).  Nevertheless, the revised criteria only apply to claims filed on or after October 23, 2008, and to those claims where a request for consideration of the new criteria has been received.  See 73 Fed. Reg. 54,708.  As the Veteran's claim was filed prior to the effective date of the revised criteria, and he has not requested consideration of his claim under the revised criteria, the rating criteria as in effect prior to October 23, 2008 are for consideration.

Pursuant to the former Diagnostic Code 7800 (in effect prior to October 23, 2008), a 50 percent evaluation is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with four or five characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).  

A higher 80 percent evaluation is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  Id.  

According to Note (1) of this diagnostic code, the eight characteristics of disfigurement are: (1) Scar 5 or more inches (13 or more cm.) in length; (2) Scar at least one-quarter inch (0.6 cm.) wide at its widest part; (3) Surface contour of scar elevated or depressed on palpation; (4) Scar adherent to underlying tissue; (5) Skin hypo or hyperpigmented in an area exceeding six square inches (39 sq. cm.); (6) Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and (8) Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.). Id.  According to Note (3) of this diagnostic code, the adjudicator is to take into consideration unretouched color photographs when evaluating under these criteria.  

First and foremost, in an August 2013 statement, the Veteran stated that he was currently receiving social security benefits.  However, the Veteran's Social Security Administration (SSA) records are not associated with the claims file.  Upon remand, the RO should ascertain whether the Veteran is in receipt of Social Security disability benefits.  When VA has notice that the Veteran may be receiving disability benefits from the SSA, and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting SSA disability benefits, and the supporting medical documents on which the decision was based.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  Furthermore, the VCAA emphasizes the need for VA to obtain records from other government agencies.  See 38 U.S.C.A. § 5103 (b)(3), (c)(3) (West 2002); 38 C.F.R. § 3.159 (c)(2) (2013).  Therefore, on remand, VA should acquire a copy of the decision granting SSA disability benefits, as well as copies of the medical records used in the determination of benefits made to the Veteran by SSA.  

The Veteran claims to experience recurrent infections as a result of his service-connected abscesses of the face, axillary, groin and left intergluteal, and has reportedly undergone multiple incision and drainage procedures in an effort to treat these infections.  At the July 2007 VA examination, the Veteran provided his medical history and reported that he first began experiencing painful lesions on his buttock region in service.  He described these lesions as intermittent in nature, and noted that they continued to spread onto his face and groin region throughout the years, and caused him to experience symptoms of pain, drainage, and itching.  

The Veteran was most recently afforded a VA examination for his service-connected scars in February 2014, at which time, the examiner observed that the Veteran had scars on his trunk, extremities and face.  According to the VA examiner, the scars located on the Veteran's trunk were neither painful nor unstable.  The examiner went on to provide a more thorough description of the scars, and noted that one scar was specifically located on the anterior trunk region, and particularly the left groin area, and measured 2 centimeters (cm) in length and 1 cm in width.  The examiner further noted that the other two scars were located on the upper right gluteal region and the lower left gluteal area, one of which was 1 cm in length and 0.3 cm in width, and the other of which was 0.5 cm in length and 0.3 cm in width.  With respect to the lesions on the Veteran's face, the Veteran noted that these scars were neither painful nor unstable.  According to the examiner, one particular scar was located on the left jaw area and measured 4 cm in length and 1 cm in width, and did not reflect any signs of elevation, depression, adherence to underlying tissue, or missing underlying soft tissue.  She (the examiner) further noted no abnormal pigmentation or texture of the head, face, or neck, nor any gross distortion or asymmetry of the facial features.  The examiner further noted no visible or palpable tissue loss when observing these scars.  When asked whether any of the scars or disfigurement of the head, face, or neck result in limitation of function, the examiner responded that it did not.  She (the examiner) further noted that the Veteran did not have any other pertinent physical findings, complications, conditions, signs and/or symptoms (such as muscle or nerve damage) associated with any scar or disfigurement of the head, face, or neck.  

During his June 2014 hearing, the Veteran, through his representative, indicated that this examination had been inadequate and specifically argued that the examiner was incorrect when she noted no visible signs of palpable tissue loss when describing his facial scars.  See June 2014 Hearing Transcript (T.), p. 3.  According to the Veteran, some of his scars are manifested by a certain level of tissue loss, and the examiner should have spent a greater amount of time examining these lesions before concluding there to be no palpable tissue loss.  Upon reviewing copies of the some of the photographs submitted by the Veteran, which display some of the scars located on his face and neck, the Board notes that it is questionable as to whether the Veteran may in fact experience palpable tissue loss as a result of his facial scars.  In light of the Veteran's contentions, and given that the Veteran's claim must be remanded to obtain his SSA records, the Board finds that, upon remand, the Veteran should also be scheduled for another VA examination to determine the current nature and severity of his skin condition.  

In addition, during his hearing, the Veteran reported that he last worked as tractor trailer driver in September 2012, but had been unable to obtain work as a result of his service-connected skin disability.  See T., p. 6.  In this regard, the Board observes that the Veteran's statements during his hearing have indicated that he is unemployable as a result of his skin condition.  

The Court has held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the initial adjudication of a claim or as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id at 455.  

Prior to adjudication of the TDIU issue, however, the Board finds that further evidentiary development is necessary-to include obtaining a pertinent medical opinion as to the effect of the Veteran's service-connected skin condition on his employability.  

Accordingly, the case is REMANDED for the following action:

1. Determine whether the Veteran is in receipt of Social Security disability benefits.  If so, obtain the SSA records pertinent to the Veteran's claim for Social Security disability benefits, including medical records relied upon concerning that claim, and associate them with the claims file.  All efforts to obtain these records should be fully documented, and SSA should provide a negative response if these records are not available.  

2. Then, schedule the Veteran for another VA examination to determine the current nature and severity of his service-connected recurrent abscesses of the face, axillary, groin and left intergluteal region.  The claims folder, a copy of this Remand, as well as all records on the Virtual VA claims processing system must be made available to and be reviewed by the examiner in conjunction with the examination.  Any testing deemed necessary, including X-rays, should be performed.  Untouched photographs of the affected areas should be included with the examination report.  

With regard to scars or disfigurement of the head, face and neck; the examiner should note whether there is visible or palpable tissue loss, and either gross deformity or distortion of any features or paired sets of features.  If the examiner finds that there is no visible or palpable tissue loss, he or she should reconcile these findings with any of the untouched photographs submitted that may reflect differently.  

Also, the examiner must address whether any of the eight characteristics of disfigurement of the head, face, or neck, are shown.  See 38 C.F.R. § 4.118, Diagnostic Code 7800. 

To this end, the examiner must address whether there is:

(a) a scar 5 or more inches (13 or more cm) in length; (b) a scar at least one-quarter inch (0.6 cm) wide at widest part; (c) Surface contour of scar elevated or depressed on palpation; (d) Scar adherent to underlying tissue;(e) Skin hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.);(f) Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.);(g) Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); or (h) Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

With regard to any scars not of the head, face, or neck, the examiner should examine the abscesses on the groin, axillary, and left intergluteal region and describe the manifestations of the scar(s), to include a measurement of the length and width of the scar(s); the area of the scar(s) in square inches; and whether the scar(s) is/are poorly nourished, has repeated ulceration, is deep or superficial (a deep scar is one associated with underlying soft tissue damage), is unstable (an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar), is tender or painful on examination, and causes limitation of motion of any body part.  A complete rationale for all opinions expressed must be provided.  

In addition, the examiner should specifically comment on the impact of the Veteran's service-connected recurrent abscesses, face, axillary, groin, and left intergluteal upon his industrial activities, including his ability to obtain and to maintain employment.  

3. After all the development has been completed, the AOJ should undertake any additional development action warranted in connection with the Veteran's claim for entitlement to a TDIU.  The AOJ must consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disorder.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the RO may decide to pursue further development of the Veteran's employment history, or to obtain additional medical evidence or medical opinion, as is deemed necessary.  If, following additional development, the Veteran's combined rating does not satisfy the requirements under 38 C.F.R. § 4.16(a), the AOJ should determine whether to refer the Veteran's claim for entitlement to a TDIU to the Director of Compensation and Pension for a determination in compliance with the provisions of 38 C.F.R. § 4.16(b) (2013).  The referral letter should comply with the regulation.  

4. The AOJ should also consider whether the claims file should be referred to the Director of Compensation to determine if the Veteran is entitled to an extra-schedular rating for his service-connected disability.  

5. After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  



